Case 5:19-cv-00861-VAP-GJS Document 18 Filed 10/14/20 Page 1 of 1 Page ID #:1608


  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     COSME MIRANDA,                         Case No. 5:19-cv-00861-VAP (GJS)
 12                 Petitioner
 13           v.                                JUDGMENT
 14     M.L. MONTGOMERY,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
 19   United States Magistrate Judge,
 20
 21         IT IS ADJUDGED THAT this action is dismissed with prejudice.
 22
 23   DATE: October 14, 2020
 24                                       __________________________________
                                          VIRGINIA A. PHILLIPS
 25                                       UNITED STATES DISTRICT JUDGE
 26
 27
 28
